  

Case 3:20-cv-00942-D-BT Document3 Filed 04/17/20

 

NORTHERN DISTRICT OF TEXAS
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) FILE

IN THE UNITED STATES DISTRICT
FOR THE NORTHERN DISTRICT OF

 

MICHAEL DISSLER #35714-044
Plaintiff's Name and ID Number

 

 

 

SEAGOVILLE FCI, TEXAS

Place of Confinement 8 - 2 0 C V 9 4. 2 - aD

CASE NO.
(Clerk will assign the number)

 

 

Vv.

_Warden K. Zook
Defendant’s Name and Address

Po Box 9000
Seagoville TX 75159

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

 
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page 2of18 PagelD5
FILING FEE AND IN FORMA PAUPERIS (IFP) é

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment?__ YES_¥ NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. | (If thefe is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)
Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

NNW w

Approximate date of disposition:

 

 
Case 3:20-cv-00942-D-BT Document3 Filed 04/17/20 Page 3of18 PagelD 6

PLACE OF PRESENT CONFINEMENT: Seagoville TX Federal Correctional Inst

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? > YES ___NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Nameand address of plaintiff. MICHAEL DISSLER, #35714-044, Po Box 9000,
Federal Correctional Institution, Seagoville, Texas 75159

 

 

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant#l:_K. ZOOK, Warden, PO Box 9000, F i

Institution, Seagoville, TX 75159
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Eighth Amendment, Cruel & Unusual punishment claim

 

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
VI.

Vil.

Vill.

Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page 4of18 PagelD 7

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

 

 

 

 

 

 

 

 

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Award punitive damages of $30,000.00 dollars plus all fees/expenses

 

and/or any other amount this court deems appropriate to grant to me.

 

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

NONE

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

I was once a Bolling Green, Missouri state prisoner, # unknown

 

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES YNO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

Have the sanctions been lifted or otherwise satisfied? YES NO

 

PF YN >

 
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page5of18 PagelD 8

C. Has any court ever warned or notified you that sanctions could be imposed? YES No

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: : -(7~ 20’ Stithae/ Dessler
“oe Thier,

DATE Me
LAL
(Signature of Plaintiff)

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. Tunderstand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. Iunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

. Signed this [3h day of 4aritf 200 2.

(Day) (month) (year)

we

 

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page 6 of 18 PagelD 9

 

Vv. | - STATEMENT OF CLAIM

This is an Eighth Amendment claim concerning cruel and
unusual punishment and the uneccessary and wanton affliction

of pain, in regards to serious dental issues.

I filed and exhausted the grievance procedure and due to my
underweight physical condition and memory issues, I was
approved by the BP-11 grievance, to be moved to the front of
National Dental Wait List, to get immediate dentures. Many
things have occurred in nearly two years & I still have no

dentures.

I was taken to. see outide specialist doctor to get my upper
jaw-gums "grinded down" in order for dentures to properly

fit on deformed jaw. This was a very painful procedure! It
took months to heal up. Eventually the Seagoville FCI chief
dentist, Dr Perez, did a gel mold of my jaw-gums. Many months
later, Dental called me out to get. the dentures.

Upper dentures fit to tight causing excruciating pain when
biting down to try and chew food. Dr Perez has attempted on
several occasions, to mechanically grind down the sides of
the upper dentures, to get them to properly fit correctly
on my upper jaw. This has not helped. - |

Rather than do another simple gel mold & get a new pair made, ~
Dr Perez keeps trying to grind them down & has sent them to

be repaired several times by outside business.

All this delay in waiting almost two years, has resulted in

uneccessary pain and suffering, weight loss, unable: to prop-
erly chew up food without. the use of teeth, because obviously,
Dr Perez is unskilled in being able to make a pair of dentures

that fit properly without hurting.

(1)

 
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page 7 of18 PagelD 10

I sue Warden Zook in her individual capacity as the warden
and to whom is Dr Perez's superior/employer and oversees the

Seagoville Federal Correctional Institution.

I request this court award to me punitive damages in the amount
of $30,000.00 dollars, plus all court costs and expenses, and/
or any other amount this court might deem appropriate to award

to me,

Thank you.

(2)

 
. . . d . . .
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Ramee
Attachment |

| wae EL

Federal Correctional Institution
Seagoville, Texas

Administrative Remedy Procedures for Inmates

Informal Resolution Form —
Bureau of Prisons Program Statement 1330.18, Administrative Remedy Program, requires, in most cases, that inmates
attempt informal resolution of grievances prior to filing a formal written complaint. This form will be used to docume:
your efforts toward informally resolving your grievance. Complete items 1-3 and return to your Correctional Counsel

 

 

INMATE’S COMPLAINT:
1. State your specific complaint: a S EES ATZACHEHED )

 

 

 

 

 

 

~2: Staté what efforts you have made to informally resolve your complaint:

 

 

 

 

o EE? ALTACHED)

 

 

 

3. State what resolution you request:

 

 

LO.

SEES ALTACHEDY

—

 

 

 

Inmate Name michae/ DISsTEr Register Number 3.5°7/4- 044 Unit A --aIdg,

Le Mhrtp Ovssbtn = D
Inmate Signatlre Date. F—-/G—-/7

CORRECTIONAL COUNSELOR:

4. Efforts made to informally resolve and staff contacted: Ar) (Ants LOCO Oy OG. Kouta
Grkana, he process was under oz Nrewicle cage arith Cheirct ine € ul”
Aa Ditrontive = High” by

Pate & A Ag)

fixe inline GeAxOns : WO Ormitte dp rupt enGyes

anctrer Skmate , Thenclon wovr ental phn was Stoppecl. Ug

Araonstemmes fere Fo FCL Seay whe goss thom Y

Ove his actfo.. was od 0 16 disc(plmant  histonus
V OG

a-Kio Informal Resolution - Issued BP-9 on G -{9 17 (Date)

Informally Resolved on

OB Signature
» Counselor’s Signature: ate: qi. (F- l 2D
Unit Manager Review: OW Date: Sf | 4 [7

 

 

 

   

      
   

 

 

 

 

 
 

: Case 3:20-cv-00942-D-BT LPP / 2 04/17/20 Page9of18 PagelD 12

ah
On FWvype/ Zs LO 7, Z SP JR e LSA oaphorn, WAS

fo/d me Zz they ColSd¢- COTE an pay fowl fue to wor ~
faving a dfeatist: LZ tas. (SHU) at Texarkana (BCL)
hea this clerdent aceored: Z was PAM RG Se rOOUSs
PAIN and Was ingt/e fe Chee roy feod propels. Ir,
Downy, az pited Ma i fas 8 feet, The Spopped Workras
Kaghurn freMrag Jin Fo Sop
Work/ag Of PuIe. U9 AettlEi/ Cave f9CEHED (6 & Serioge S

Mie. dead. fpted. fpontthese S¢at6s. behavior; pag fpata
demosfrated, Med /cas Wegligence, “ Lefiherate Zaddifoerenes’” -

‘and Uj slated pny rr gAts fe Vd ne dental Care wider

phe Constiterro th, and Asse hate. Li a (aged fhelr A ojvaen

Stote neat’. 7hois ty Li 9Ah beat Amendment Violation The

Courts have held that Ve peated exmples of fhe Lype of —

Cord vet ace ebesptgs demostratits deliberote in difference."

hey pate Weat@ed (Ne 26 aleysaree yoeF Arlin. (Ne.

“Zp te ah oladly denying or~ of CLAY (119 CPP tbh T TRC (8S oe
Servaos Ois/et, OW «a CAEY have Co 161 Ste pfallg continved
waggo f? elfecn of Vecklessness hefav/ee, Dve Fo
qhese SfOfF Konduct, z Aove been APEC AG, tb ese. “HK
hove been Co hegligent thet 1+ amevatS he that +
Conshiotes The Umestiry and plantin (atlieit of paid...

prrseribed b y fhe. C1 gE Piiuetdment.

CcHeap t Zo Resi) Spoke with Sa" Recoburn Pemonay¢ Ph SA

keief dt) 2 wart pmmediatls dental treafment a@xl
CZ want m7 dentures Made so. that Z Can eat propor ¥

en net pave Lorry of d anczed frealfh 7 the to fure:

DAW SH6of¥ tidied behedd Gecount able bar fhein Getyis
- oo A od AN Mee SL AP MOO

 

an me ove to

 

 
20-Cv-00942-D-BT Document 3 «

 

 

 

- Ni afi eth i Prion, yon hay peal te Roghiat

 

 

 

 

 

 

 
Case 3:20-cv-00942-D-BT Document3 Filed 04/17/20 Page11o0f18 PagelD 14

Part B: Response to Request for Administrative Remedy FCI Seagoville, Texas

DISSLER, Michael C
Register No.: 35714-044
Remedy No.: 915945-F1

This is in response to your Request for Administrative Remedy received September 12, 2017,
wherein you claim staff are refusing to provide you dental care; you claim dental care
indifference, negligence and recklessness on part of the Dental Clinic. You are requesting
fabrication of dentures begin immediately so you can eat your food. You claim your
constitutional rights to adequate medical care has been violated and you would like to have all
staff involved be held accountable.

The CDO has met with you to discuss your position on the National Routine Treatment list. You (
were provided this information and the opportunity to have a Mechanical Soft Diet provided. :
You refused dental care treatment on July 15, 2014. You were reinstated on July 24, 2015, by
the Dental Staff at your previous institution. Your transfer to this institution did not jeopardize
your standing on the National Routine Treatment list. i ,

According to the Program Statement, 6400.03, Dental Services, Section 6. (1) Access to care
must be equitable. Dates of initial requests for dental treatment follow the inmate from one
facility to another. Those waiting the longest will be seen first, in chronological order. As soon
as your name appears at the top of this list, you will be placed on call out to begin the fabrication
of the dentures.

The Dental Staff has responded to your grievances by providing counseling sessions and
providing you the opportunity for a Therapeutic Diet. At first you declined, but later accepted
the offer.

In addition, Section 10. URGENT DENTAL CARE (DENTAL SICK CALL PROGRAM)
defines urgent dental care as treatment for acute dental pain, traumatic injuries, and acute
infections. Immediate fabrication of dentures is not found in the policy. You may report to
Dental Sick Call with any questions or concerns.

Based on the information above, this response is for informational purposes only.

If you are not satisfied with this response, you may appeal to the South Central Regional
Director, 344 Marine Forces Drive, Grand Prairie, Texas 75051, via BP-DIR-10, within 20
calendar the date of this response.

/ 09 ah (1

D. J. Harmon, den Date

 

 
US. Department of fue 0-cv-00942-D-BT* Document 3 FResional Administrative RemedyAppeal 5 |

. Federal Bureau of Prisons

 

nnn nrnnnnnnnnemnaan ence earn a rr Sar sy aA 1
Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

non Lisor Michgel _G shot A ia

ST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTIO)
Part A - REASON FOR APPEAL

 Dlave pead Pie ahd % 0 es rok tell every Mingriohf, Furst aXe
secu on /Y Pyfting, At Mar k Roybura ii / The pen ‘ 1 ela Mh and, Pras,
in this sate only why MAM ark Rebfu/p Sapo Trans Fe THUMP wend —
longer Jove ’ oe tal have 2 orler pepo/e Aeardin So amar: Me .
dley were the “ff Z2involved IA This Marler, PUY teeth then Pall / was om
jam M Pain PH phic day [was Vhaye had Ser'ops medical heed /€/ San
ret He action wiillango yp mone /1t Di Per& sald st bf be BIS Ase
|
|

  

 

/0 month's befbry fern yoentyres , Mp./10fk Ravbyy t1ak my 3dextal

Opals rover mace }t poThe Deh tals ofk/ce .F pray /n Par'h 0 eh P-Bom dL enpal. |

—_
—_ —

C

 

DATE SIGNA F REQUESTER | .
Part B - RESPONSE

 

 

 

Faden! Quran: of Danng
2

 

 

 

 

ECEIVED |
NOV27 2017 |
Administative Keredy Section
- RECEIVED !
|
‘|
BUREAU OF PRISONS
LEGAL DEPARTMENT, SCRO RECEIVED |
OCT 10 2017 J
Z 0+ ny Lo
DATE BUREAU OF PRISONS REGIONAL DIRECTOR
If dissatisfied with this response, YON BEATEN FuSCAG appeal must be received in the General Counsel's Office within 30 calendar "|
days of the date of this response. ¢ IS A | | Ag
ORIGINAL: RETURN TO INMATE CASE NUMBER: 5 —
Part C - RECEIPT a
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION '
SUBJECT:
DATE @ SIGNATURE, RECIPIENT OF REGIONAL APPEAL )
BP-230(13)
,UPNEVN Neb even JUNE 2002; |
Case 3:20-cv-00942-D-BT Document3 Filed 04/17/20 Page 13o0f18 PagelD 16

Regional Administrative Remedy Appeal No. 915945—R3
Part B - Response

This is in response to your Regional Administrative Remedy
Appeal receipted January 10, 2018, regarding dental care. You
claim a Health Services Department staff member at your previous
institution made an inappropriate remark to you and discarded
your Inmate Requests to Staff requesting dental care. You also
claim your teeth were extracted without pain medication and

fabrication of dentures has been inordinately delayed. You
request dentures. ,

Allegations of staff misconduct are taken seriously, and your
allegations have been forwarded to appropriate officials for

review. If warranted, appropriate corrective action will be
taken at the conclusion of the review.

A review of your electronic medical record reveals you have
undergone multiple extractions and have been provided pain
medication after each extraction. If you experience continued
post-extraction pain, you may seek dental care for additional
modifications to your plan of care or you may purchase over the
counter pain relievers at the commissary if needed.

Dentures are a component of treatment plan of comprehensive
dental care, and are considered routine, non-urgent dental care.
You are on the routine dental treatment list in accordance with
policy and care will be provided in chronological order. In the
meantime, you are encouraged to practice good oral hygiene
habits with brushing at least twice per day and flossing daily

to preserve your remaining teeth. If you are having problems

eating, you may request a mechanical soft diet through the
dental sick call process.

This response is for informational purposes only.

If you are dissatisfied with this response, you may appeal to
the Federal Bureau of Prisons, Office of General Counsel,

320 First Street, N.W., Washington, D.C. 20534. Your appeal
must be received in the Office of General Counsel within 30 days
from the date of this response.

 

JAN 2.6 2018 Like z
rn

Date Caraway ™” (
Regional Director

 
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page 14o0f18 PagelD 17

° ?

MICHAEL C DISSLER, 35714-044

SEAGOVILLE FCI UNT: A QTR: A02-461L
2113 NORTH HWY 175

SEAGOVILLE, TX 75159
 

Case 3:20-cv-00942-D-BT Document3 Filed 04/17/20 Page 15o0f18 PagelD 18

Administrative Remedy No. 915945-A3
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal wherein you assert you have no teeth to properly eat
nutritious foods which causes you severe pain and choking
issues. You assert the Food Services Department is not
providing you with the mechanical soft diet your local dentist
prescribed. You further contend there is a loose bone fragment
in your upper jaw and the dentist is waiting to see if it grafts
back into the jaw on its own. For relief, you request to be
medically exempt from the National Dental Wait List and have
your dentures made as soon as possible.

Our review of documentation and that of your medical record
reveals on October 19, 2016, you had a dental treatment plan
exam by a dentist. The dentist determined your remaining teeth
had multiple deep cavities and the best treatment was the
extraction of your remaining teeth and the fabrication of full
dentures. Over two appointments on December 7, 2016, and
December 21, 2016, your remaining teeth were extracted.

Your record shows that you should still have access to a
mechanically softened diet. Your local institution has been
contacted to ensure it is available to you. Since you should
have been placed on a medical hold until all of the treatment
was completed, your local dental department has been contacted
and instructed to complete your routine dental care in a timely
manner.

Considering the foregoing, this response is provided for
informational purposes only.

——

s \ A \.¢ C s

Date Ian Connors, Administra
National Inmate Appeai

 

 

ET
ee eee

‘s

     
  

teeth in order to proparly eat nutritious foods, I have difficult

   

 

 

 

 

er with this appeal. - ~ +
Dissler, Michael 35714-044 AS Seagoville

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT a i

Part A-REASONFOR APPEAL (1 appeal the BP-10 & reinstate everything here) woe

eC OC ON TL tt
ree mae e S
oe eee ta ee

Hates Thad already filed this BP-11 to the Central Office but it) was returned to me stating [f 1.
thet copies of the BP9 & BP10 were not attached. I did in fact include those documents with if |.

the BP-11 I had filed. Some unknown Bureau employee at the Central Office level, is

in malicious mischief & said documents, then returning grievance to the inmate

tats & instructing him to refile grievance. apis viglakes.

 

 

ge Set ea

     
   
  
 
 
  
 
  

 

 

hari direct ‘violation of the Eighth Amendment .
I am a slender 63 yr old elderly man with other serious health problem

bein , able to properly chew up food wa are served, resulting in seve
+ Perez says there is a loose bone fragment in ay vgper jaw aban &

it vil back into the jay on.its om, all the while I afer witing. Dx Recep

the Gabi seevice staff refuse to honor it. I went to Dental Sick Call on abort 3/13/2NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ageing Seer pari & diet tefinal but was told by dental staff to wail them a :
_. March 27, 2038 _ (continued page two) . ‘
Part B - RESPONSE ,
. RB
- RECEIVED —— fi
APR @ 6 2018 |
Administrative Remedy Section Py
ae
DATE [GENERAL COUNSEL LP
ORIGINAL: RETURN TO INMATE CASE NuMBER: _L/SPLSAZ. . Pi
Part C - RECEIPT reat
CAMB NUMBER:
Return to: ‘ Be
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION Hb
SUBJECT: || | 3
DATE “$ OF RECIPIENT OF APPEAL tt
Bp-231(13)
UPN a” Men CIEE ROR - - JUNE 2002 |}.

 

 

 

 
Case 3:20-cv-00942-D-BT Document 3 Filed 04/17/20 Page17of18 PagelD 20

«
oD

BP-11 (Page Two) 3/27/2018

I request per Program Statement OPI:6400.03 (5) Medical
Co-morbidities section and to which allows the dentist
to ‘reprioritize dental treatment', exempting me from

wait list procedures and providing dentures to me "now"
not the 3+ years Dr Perez told me I would have to wait
on the National Dental Wait List before I can receive

the dentures I desperately need now, due to my age and

other health problems.

Thank you.

Further note to the Central Office Inmate Appeals:

Law library inmates assisted Mr Dissler in preparing and
typing up this BP-11 under his direction. Due to a prior
head injury Mr Dissler received prior to his incarceration,
We believe that he has dementia, or trouble remembering.
If this matter is not resolved at the grievance level, we
are fully prepared to assist him in filing a federal law

suit under Bivens & seek remedy in court.

Thank you.

 
a !
usa

ase 3:20-Cv-00942-
barley daterctatethdd reds

Fokeven

FOREVE® 05

 

. paves aisena

Name St A gol Mf; ie ro
Reg. No. 3.3 F/E 0 VE
FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 9000

Seagoville, TX 75159-9000

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK
NORTHERN DISTRICT OF TEXAS
1100 COMMERCE - ROOM 1452
DALLAS, TX 75242-1495

OFFICIAL BUSINESS

 
